DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-28 as well as new claims 30-36, drawn to a bending tool storage device for storing bending tools) in the reply filed on 2/8/2021 was previously acknowledged.  
Applicant's election with traverse of Species IV (the species corresponding to the bending tool storage device for storing bending tools of Figure 9 and having the rotating installation with three tool guides of Figure 8) in the reply filed on 12/15/2021 was previously acknowledged.  
Claims 6-8 and 27-29 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the replies filed on 2/8/2021 and 12/15/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 4 of the claim, “the” should be inserted before “bending tools”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  On line 5 of the claim, “is arranged” should be changed to “[[is]] are arranged”.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  On line 3 of the claim, “the” should be inserted before “bending tools”.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  On line 2 of the claim, “a bending tool” should be changed to“[[a]] the given bending tool”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the position" in line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 32, as best understood in view of the rejection(s) thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haselbock (WIPO Publication No. 2017/004648 A1).
Please note that an EPO Machine Translation of Haselbock, which was provided by Examiner on 3/31/2022, is relied upon below.
Claim 32:  Figure 4 of Haselbock shows a bending tool storage device storing bending tools (2), where the bending tool storage device comprises a shelf-type rack (1), as well as at least one supply path, each in the form of a respective supply path tool guide (17).  In use, the at least one supply path is for supplying the bending tools (2) to a bending press (20) and/or for retrieving the bending tools (2) from the bending press (20).  For the sake of discussion, please be advised that the lower one of the two supply path tool guides (17) shown in Figure 4 is being considered to correspond to the “supply path tool guide” set forth in claim 32, line 6.
As can be seen in Figure 4 of Haselbock, the shelf-type rack (1) includes a plurality of storage units (3), and each storage unit (3) can be embodied as shown in Figure 5 of Haselbock.  As Figure 5 of Haselbock shows therein, the storage unit (3) has an inner tool storage (6) on which a plurality of storage locations (16) for bending tools (2) are arranged.  As such, via the inner tool storage (6) of each of the plurality of storage units (3) thereof, the rack (1) has “a plurality of storage locations [16] for bending tools [2].”  Please note that each of the plurality of storage locations (16) is for storing therein a respective one of the bending tools (2).
Next, the bending tool storage device for storing bending tools (2) of Figure 4 comprises a first transfer device (9), which can be seen in at least Figure 1, 2, and 6 of Haselbock.  With regards to the first transfer device (9), it provides for transferring the bending tools (2) between the plurality of storage locations (16) and a transfer point.  It is noted that the transfer point has been marked in annotated Figure 5 (see next page) of Haselbock.  Please be advised that through rotation of the illustrated transfer magazine (5) about the vertically-extending rotation axis (18), the guides (15) of said illustrated transfer magazine (5) can be indexed to the transfer point.  Also, be advised that with respect to the perspective of Figure 4 of Haselbock, the transfer point corresponds to the lower one of the transfer magazines (5). 

    PNG
    media_image1.png
    706
    1252
    media_image1.png
    Greyscale

For the sake of clarity, please be advised that the approximate location of the transfer point has been marked in annotated Figure 4 of Haselbock (see below).  Annotated Figure 4 further shows the aforesaid supply path tool guide (17).  

    PNG
    media_image2.png
    607
    855
    media_image2.png
    Greyscale

Also, as can be seen in annotated Figure 4 (which is provided above), with respect to the direction extending horizontally from left-to-right/right-to-left, a rotating installation (4) for orienting the bending tools (2) is disposed (at least partially) between the at least one supply path and the transfer point.  Examiner notes that the lower one of the rotating installations (4) of the plurality of storage units (3) corresponds to the “rotating installation” that's set forth in claim 32, lines 12-13.  For Applicant’s reference, the lower one of the rotating installations (4) was pointed out in annotated Figure 4 on the previous page.
As can be seen in Figure 5 of Haselbock, the rotating installation (4), which is rotatable about the vertically-extending rotation axis (18), comprises at least three tool guides (14).  Figure 5 has been annotated and provided on the following page.  In annotating the figure, note that three of the at least three tools guides (14) have been circled.  Furthermore, in annotating the figure, first and second rotational positions have been denoted.  While the first rotational position has been denoted by the “1” in the below annotated figure, the second rotational position has been denoted by the “2” in the below annotated figure.
As can be seen below in annotated Figure 5 of Haselbock, when any of the three of the at least three tools guides (14) is disposed in the first rotational position (the first rotational position being denoted by the “1” in the above annotated figure), that particular tool guide (14) is in “aligned orientation with the at least one supply path”.  That particular tool guide (14) is in “aligned orientation with the at least one supply path” (as broadly claimed), because it (14) is oriented so as to extend parallel to and in the same direction as the supply path tool guide (17) that the at least one supply path is in the form of.  

    PNG
    media_image3.png
    646
    955
    media_image3.png
    Greyscale


As can also be seen above in annotated Figure 5, when the rotating installation (4) is rotated/oriented such that any of the three of the at least three tools guides (14) is disposed in the second rotational position (the second rotational position being denoted by the “2” in the above annotated figure), that particular tool guide (14) points towards the transfer point.  
Also, as can on the following page within another version of annotated Figure 5, the three of the at least three tool guides (14) of the rotating installation (4) comprise a distance (A) from the rotation axis (18) at which the three of the at least three tool guides (14) are closest to said rotation axis (18).  Note that the distance (A) extends between the most radially inward portion of each of the three of the at least three tool guides (14) with respect to the rotation axis (18).  

    PNG
    media_image4.png
    664
    998
    media_image4.png
    Greyscale



Next, as can be seen on the following page, the three of the at least three tool guides (14) of the rotating installation (4) extend “along”/beside/next the sides of an equilateral polygon, which can be embodied as a square or an equilateral triangle, for example.  Be advised that “extend along the sides of an equilateral polygon” doesn’t require, for example, the at least three tool guides (14) to be aligned so as to form an equilateral polygon.  Please also be advised that Applicant doesn’t restrict as to how the equilateral polygon is to be embodied.  Applicant doesn’t specify, for example, as to whether the claimed equilateral polygon is a tangible element or if it is a virtual element.  Moreover, by setting forth, “extend along,” all that is required is for the three of the at least three tool guides (14) to be disposed beside/next to the equilateral polygon.  
As can be seen below, a square is able to be inscribed within the inner tool storage (6).  Noting this, the three of the at least three tool guides (14) of the rotating installation (4) are shown as extending “along”/beside/next the sides of the square, which is an equilateral polygon.  It is reiterated that Applicant doesn’t restrict as to how the equilateral polygon is to be embodied.  Applicant doesn’t specify, for example, as to whether the claimed equilateral polygon is a tangible element or if it is a virtual element.  
Alternatively, an equilateral triangle rather than aforedescribed square is able to be inscribed within the within the inner tool storage (6).  In this scenario, the three of the at least three tool guides (14) of the rotating installation (4) would extend “along”/beside/next to the sides of the equilateral triangle, which is an equilateral polygon.  

    PNG
    media_image5.png
    951
    797
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, 16-26, 30, 31, and 33-36, are rejected under 35 U.S.C. 103 as being unpatentable over Haselbock (WIPO Publication No. 2017004648 A1).
Claim 1:  Figure 4 of Haselbock shows a bending tool storage device for storing bending tools (2), where the bending tool storage device comprises a shelf-type rack (1), as well as at least one supply path, each in the form of a respective supply path tool guide (17).  In use, the at least one supply path is for supplying the bending tools (2) to a bending press (20) and/or for retrieving the bending tools (2) from the bending press (20).  For the sake of discussion, please be advised that the upper one of the two supply path tool guides (17) shown in Figure 4 is being considered to correspond to the “supply path tool guide” set forth in claim 1, lines 6-7.
As can be seen in Figure 4 of Haselbock, the shelf-type rack (1) includes a plurality of storage units (3), and each storage unit (3) can be embodied as shown in Figure 5 of Haselbock.  As Figure 5 of Haselbock shows therein, the storage unit (3) has an inner tool storage (6) on which a plurality of storage locations (16) for bending tools (2) are arranged.  As such, via the inner tool storage (6) of each of the plurality of storage units (3) thereof, the rack (1) has “a plurality of storage locations [16] for bending tools [2].”  Please note that each of the plurality of storage locations (16) is for storing therein a respective one of the bending tools (2).
Next, the bending tool storage device for storing bending tools (2) of Figure 4 comprises a first transfer device (9), which can be seen in at least Figure 1, 2, and 6 of Haselbock.  With regards to the first transfer device (9), it provides for transferring the bending tools (2) between the plurality of storage locations (16) and a transfer point.  It is noted that the transfer point has been marked in annotated Figure 5 (see below) of Haselbock.  Please be advised that through rotation of the illustrated transfer magazine (5) about the vertically-extending rotation axis (18), the guides (15) of said illustrated transfer magazine (5) can be indexed to the transfer point.  Also, be advised that with respect to the perspective of Figure 4 of Haselbock, the transfer point corresponds to the lower one of the transfer magazines (5). 

    PNG
    media_image1.png
    706
    1252
    media_image1.png
    Greyscale

For the sake of clarity, please be advised that the approximate location of the transfer point has been marked in annotated Figure 4 of Haselbock.  Annotated Figure 4 (next page) further shows therein the aforesaid supply path tool guide (17).  

    PNG
    media_image6.png
    577
    853
    media_image6.png
    Greyscale

Also, as can be seen in annotated Figure 4 (see above), with respect to the direction extending horizontally from left-to-right/right-to-left, a rotating installation (4) for orienting the bending tools (2) is disposed (at least partially) between the at least one supply path and the transfer point.  Examiner notes that the lower one of the rotating installations (4) of the plurality of storage units (3) corresponds to the “rotating installation” set forth in claim 1, lines 13-14.  For Applicant’s reference, the lower one of the rotating installations (4) was pointed out in annotated Figure 4.
As can be seen in Figure 5 of Haselbock, the rotating installation (4), which is rotatable about the vertically-extending rotation axis (18), comprises a plurality of tool guides (14).  Figure 5 of Haselbock has been annotated and provided below.  In annotating the figure, one of the plurality of tools guides (14) has been circled, and the one of the plurality of tool guides (14) corresponds to the “at least one tool guide” set forth in claim 1, line 16.  Please be advised that the one of the plurality of tool guides (14) will hereinafter be referred to by the Examiner as “the at least one tool guide (14).”  

    PNG
    media_image7.png
    548
    1043
    media_image7.png
    Greyscale

As can be seen above in annotated Figure 5 of Haselbock, the at least one tool guide (14) is disposed in a first rotational position (the first rotational position being denoted by the “1” in the above annotated figure) in which the at least one tool guide (14) is in “aligned orientation with the at least one supply path”.  The at least one tool guide (14) is in “aligned orientation with the at least one supply path” (as broadly claimed), because the at least one tool guide (14) is oriented so as to extend parallel to and in the same direction as the supply path tool guide (17) that the at least one supply path is in the form of.  
Moreover, when the rotating installation (4) is rotated 180° into a second rotational position (the second rotational position being denoted by the “2” in the above annotated figure), the at least one tool guide (14) points towards the transfer point.  
Next, Examiner reiterates that as Figure 4 of Haselbock shows, the shelf-type rack (1) includes a plurality of storage units (3).  Figure 4 further shows therein that the plurality of storage units (3) are vertically separated.  As was advised above, each storage unit (3) can be embodied as shown in Figure 5.  Based on the foregoing, each of the vertically-separated plurality of storage units (3) has a respective inner tool storage (6), transfer magazine (5), and rotating installation (4).  Also, as was stated above, the bending tool storage device for storing bending tools (2) of Figure 4 comprises a first transfer device (9), which can be seen in at least Figure 1, 2, and 6.  
The bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock; however, isn’t disclosed as having “at least one second transfer device by means of which a given bending tool can be moved along the supply path tool guide.”  
	The bending tool storage device embodiment of Figure 7 of Haselbock; however, shows two vertically-separated storage units (3), each of which having a transfer magazine (5) and a rotating installation (4).  Please note that each of the two vertically-separated storage units (3) is also shown as having a respective transfer device (9).  Thus, the bending tool storage device embodiment of Figure 7 of Haselbock has first (9) and second transfer devices (9).  (It is noted that the first (9) and second transfer devices (9) are embodied like the transfer device (9) shown in Figure 6 of Haselbock).  Due to this configuration, upper and lower bending tools (2) can simultaneously be sent by the first transfer device (9) and the second transfer device (9) to the vertically-separated rotating installations (4), for example.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock with a second transfer device (9), in accordance with the disclosure of the bending tool storage device embodiment of Figure 7 of Haselbock, so as to enable (in the vertically-separated plurality of storage units (3) of the bending tool storage device for storing bending tools (2) of Figure 4) the simultaneous sending of upper and lower bending tools (2) to the bending press (20).  In making this modification, Haselbock’s bending tool storage device for storing bending tools (2) of Figure 4 comprises each of first (9) and second transfer devices (9), each of which is embodied like the transfer device (9) shown in Figure 6 of Haselbock.  
Based on the foregoing, the modified bending tool storage device comprise a second transfer device (9), by means of which a given bending tool (2), e.g. an upper bending tool (2), can be moved along, for example, the supply path tool guide (17) (which again corresponds to the upper one of the two supply path tool guides (17) shown in Figure 4).  Noting this, please be advised that it by means of the first transfer device (9) that a given bending tool (2), e.g. a lower bending tool (2), can be moved along, for example, the lower one of the two supply path tool guides (17) shown in Figure 4 of Haselbock.

Claim 2:  As can be seen in annotated Figure 5 of Haselbock (please see next page), the at least one tool guide (14) is disposed in a first rotational position (the first rotational position being denoted by the “1” in the above annotated figure) in which the at least one tool guide (14) is in “aligned orientation with the at least one supply path.”
Moreover, when the rotating installation (4) is rotated 180° into a second rotational position (the second rotational position being denoted by the “2” in the below annotated figure), the at least one tool guide (14) points towards the transfer point.  (Please note that the transfer point is denoted by “X” in the below annotated figure).  
As a result of the rotational angle between the first rotational position and the second rotational position being 180°, “the rotational angle between the first rotational position and the second rotational position preferably amounts to at least 45°.

    PNG
    media_image7.png
    548
    1043
    media_image7.png
    Greyscale


Claim 3:  Also, as can be seen in Figure 5, the rotating installation (4), which is rotatable about the vertically-extending rotation axis (18), comprises forty tool guides (14) (and therefore at least two tool guides), which are evenly distributed about the rotating installation (4).  As such, adjacent tool guides (14) are 9° apart within the 360° circular rotating installation (4).  Noting this, Examiner has circled in annotated Figure 5, which is provided below, two tool guides (14) that are tilted towards one another by an angle of 72°.  These two tool guides (14) are tilted towards one another such that longitudinal axes extending therethrough would intersect at the vertically-extending rotation axis (18).  

    PNG
    media_image8.png
    722
    1044
    media_image8.png
    Greyscale


Claims 4 & 34:  First, please be advised that the rotating installation (4) is rotatable about the vertically-extending rotation axis (18).  Second, Examiner notes that the rotating installation (4) is embodied as a platform which is disc-shaped.  As such, the forty tool guides (14) of the rotating installation (4) are arranged on a platform.  This is apparent in Figure 5.  Since the rotating installation (4) is rotatable about the vertically-extending rotation axis (18), the forty tool guides (14) thereof are mounted so as to be rotatable about said rotation axis (18).  

Claim 5:  Figure 5 has once again been annotated and provided below.  Noting this, one of said at least two guides (14) of the rotating installation (4), hereinafter the first tool guide (14), is disposed such that it (14) is in aligned orientation with the at least one supply path.  The first tool guide (14) is in “aligned orientation with the at least one supply path” (as broadly claimed), because said first tool guide (14) is oriented so as to extend parallel to and in the same direction as the supply path tool guide (17) that the at least one supply path is in the form of.  Please note that the first tool guide (14) is in said aligned orientation when disposed a first rotational position (the first rotational position being denoted by the “1” in the below annotated figure.  
As to the designated second tool guide (14) of the rotating installation (4), when it (14) is rotated into the rotational position that is denoted by the “2” in the below annotated figure, said second tool guide (14) is disposed such that it points toward the transfer point, which is denoted by “X” in the below annotated figure.  

    PNG
    media_image9.png
    722
    1060
    media_image9.png
    Greyscale

Claim 9:  Also, as can below in annotated Figure 5 of Haselbock, the at least one tool guide (14) of the rotating installation (4) is disposed such that at a position at which it (14) is closest to the rotation axis (18), a distance (A) between the rotation axis (18) and the at least one tool guide (14) “amounts to at least a quarter of the length” of the at least one tool guide (14).  It is evident in the below in annotated Figure 5 of Haselbock that the distance (A) is well more than the full length of the tool guide (14). 

    PNG
    media_image10.png
    604
    1061
    media_image10.png
    Greyscale


Claim 10:  Next, as can be seen on the following page, the two of the at least two tool guides (14) of the rotating installation (4) extend “along”/beside/next the sides of an equilateral polygon, which can be embodied as a square or an equilateral triangle, for example.  Be advised that “extend along the sides of an equilateral polygon” doesn’t require the two of the at least two tool guides (14) to be utilized in the formation of an equilateral polygon, for example.  Also be advised that Applicant doesn’t restrict as to how the equilateral polygon is to be embodied.  Applicant doesn’t specify, for example, as to whether the claimed equilateral polygon is a tangible element or if it is a virtual element.  Moreover, by setting forth, “extend along,” all that is required is for the two of the at least two tool guides (14) to be disposed beside/next to the equilateral polygon.  
As can be seen below, a square is able to be inscribed within the inner tool storage (6). Noting this, the two of the at least two tool guides (14) of the rotating installation (4) are shown as extending “along”/beside/next the sides of the square.  Examiner reiterates that Applicant doesn’t restrict as to how the equilateral polygon is to be embodied.  Applicant doesn’t specify, for example, as to whether the claimed equilateral polygon is a tangible element or if it is a virtual element.
Alternatively, an equilateral triangle rather than aforedescribed square is able to be inscribed within the within the inner tool storage (6).  In this scenario, the two of the at least two tool guides (14) of the rotating installation (4) would extend “along”/beside/next to the sides of the equilateral triangle, which is an equilateral polygon.  

    PNG
    media_image11.png
    931
    795
    media_image11.png
    Greyscale


Claim 11:  As was stated above in the rejection of claim 1, Figure 5 of Haselbock shows the storage unit (3) having an inner tool storage (6) on which a plurality of storage locations (16) for bending tools (2) are arranged.  Please note that each of the plurality of storage locations (16) is and of itself a respective tool guide for retaining and guiding respective bending tools (2).

Claim 12:  Regarding each inner tool storage (6), each is rotatable about the vertically-extending rotation axis (18), and each comprises twenty storage locations (16) and tool guides that are evenly distributed about their inner tool storage (6).  Adjacent storage locations (16) and tool guides are therefore 18° apart within each 360° ring-shaped inner storage (6).  Next, as the inner tool storages (6) are rotatable about the rotation axis (18), their storage locations (16), which again are in and of themselves tool guides, can each be brought into a position so as to be tilted towards the supply path tool guides (17) of the at least one supply path.  Figure 5 of Haselbock has been annotated and provided below so as to show two storage locations (16), and by extension tool guides, that are tilted towards/in the direction of the supply path tool guides (17) of the at least one supply path, one by an angle of 18° and one by an angle of 54°.  Examiner notes that each of the twenty storage locations (16) and the associated tool guides thereof can be brought into the positions that the two storage locations (16) pointed to below are disposed in.  

    PNG
    media_image12.png
    655
    1232
    media_image12.png
    Greyscale



Claim 13:  With regards to the first transfer device (9), it further comprises a tool holder for holding a given bending tool (2).  Note that the tool holder may be considered to be the body in which a tool guide is formed.  The tool holder of this interpretation is pointed to below in annotated Figure 1.  It is by means of this tool holder that the plurality of storage locations (16) and the transfer point can be approached.  For example, the tool holder provides for a shuttle (22) of the first transfer device (9) to approach the storage locations (16) and the transfer point.  

    PNG
    media_image13.png
    725
    1062
    media_image13.png
    Greyscale

Alternatively, the tool holder may be considered by Examiner to be the shuttle (22) of the first transfer device (9).  Please be advised that the shuttle (22) constitutes a tool holder in that it can hold, via the manipulator/coupling thereof, a given bending tool (2).  Figure 6 shows the shuttle (22), via its manipulator/coupling, holding the given bending tool (2).  Please note that it is by means of the shuttle (22)/tool holder that the plurality of storage locations (16) and the transfer point can be approached.  This is because the shuttle (22)/tool holder is the element that moves between the plurality of storage locations (16) and the transfer point for displacement of the bending tools (2).  

Claim 14:  Please note that claim 14 is rejected with respect to the interpretation presented in claim 13 in which the tool holder is the body in which a tool guide is formed.  
As can be seen below in annotated Figure 1, the tool holder comprises a tool guide for each of guiding and retaining the given bending tool (2).  Note that the tool guide can be brought into aligned orientation with the storage locations (16) and the tool guides thereof, noting that each of the storage locations (16) is and of itself an indexable tool guide.  

    PNG
    media_image13.png
    725
    1062
    media_image13.png
    Greyscale

Claim 16:  Please note that claim 16 is rejected with respect to the interpretation presented in claim 13 in which the shuttle (22) is considered by Examiner to constitute the tool holder.  
First, by way of the shuttle (22)/tool holder thereof, the first transfer device (9) comprises a manipulator/coupling.  According to Haselbock, the manipulator/coupling provides for attachment of a given bending tool (2) and for pushing and pulling of the bending tool (2) [EPO Machine Translation, paragraph 0064].  As such, it is by means of the manipulator/ coupling that the given bending tool (2) can be moved along, for example, a tool guide of the first transfer device (9) and the tool guides of the inner tool storage (6).  Note that when a connection between the given bending tool (2) and the manipulator/coupling is released, the given bending tool (2) is moved “out of” the shuttle (22)/tool guide in that the given bending tool (2) is moved out of a joined state with the shuttle (22)/tool guide.

Claim 17:  The modified bending tool storage device comprise a second transfer device (9), by means of which a given bending tool (2), e.g. an upper bending tool (2), can be moved along, for example, the supply path tool guide (17) (which again corresponds to the upper one of the two supply path tool guides (17) shown in Figure 4).  Noting this, please be advised that it by means of the first transfer device (9) that a given bending tool (2), e.g. a lower bending tool (2), can be moved along, for example, the lower one of the two supply path tool guides (17) that is shown in Figure 4 of Haselbock.  
Noting the above, the first (9) and second transfer devices (9) are controlled independently of one another in that, as the first (9) and second transfer devices (9) are separate elements, one can be actuated while the other remains stationary.  Also, should the first (9) and second transfer devices (9) simultaneously send upper and lower bending tools (2) to the bending press (20), then said first (9) and second transfer devices (9) will have temporally operated in parallel.

Claims 18 & 35:  As was advised above in the rejection of claim 17, both the first (9) and second transfer devices (9) are embodied like the transfer device (9) that is shown in Figure 6 of Haselbock.  Noting this, Examiner now directs attention to Figure 6 of Haselbock.  
As can be seen therein, the second transfer device (9) comprises a shuttle (22) in the form of a carriage, which in turn comprises a releasable coupling for connecting a bending tool (2) to the shuttle (22) [EPO Machine Translation, paragraph 0064].  During displacement of the bending tool (2), the second transfer device (9) is displaced along, for example, the supply path tool guide (17) of the at least one supply path.

Claim 19:  Examiner notes that line 3 of claim 19 sets forth, “the at least one second transfer device comprises an extendable elongated traction and pressure means.”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  Based on the foregoing, the “extendable elongated traction and pressure means” is interpreted as being in the form of “a chain, a rope or a belt” according to page 8, lines 25-30 of the specification, and equivalents thereto.
With respect to the prior art and Haselbock, as can be seen in Figure 6, the second transfer device (9) further comprises an extendable elongated traction and pressure means (23), which can be formed as a chain [EPO Machine Translation, paragraph 0064].  Therefore, Haselbock discloses the at least one second transfer device (9) comprises an extendable elongated traction and pressure means (23) in which the extendable elongated traction and pressure means is in the form of, for example, a chain.  Furthermore, like the shuttle (22) associated therewith, the traction and pressure means (23) is able to be displaced along the supply path tool guide (17) of the at least one supply path.


Claim 20:  Examiner draws attention to annotated Figure 5, which has been provided below.  The storage locations (16) of the inner tool storage (6) that have been circled within the annotated figure constitute a first group of the plurality of storage locations (16) that are formed by first tool guides that extend parallel to one another.  It is noted that each of the first group of storage locations (16) is and of itself a respective first tool guide. 
Annotated Figure 5 further shows therein a respective storage locations (16) of a second group of the plurality of storage locations (16) that are formed by second tool guides that extend parallel to one another.  It is noted that each of the second group of storage locations (16) is and of itself a respective second tool guide.  Said second group is shown as being enclosed by square in the annotated figure.  
Lastly, as can be seen below in annotated Figure 5 of Haselbock, the first tool guides are tilted towards the second tool guides.  

    PNG
    media_image14.png
    606
    1173
    media_image14.png
    Greyscale

Claim 21:  With respect to the circumferential direction of the rotating installation (4), said rotating installation (4) is arranged such that it (4) is at least partially arranged between the storage locations of the first group and the storage locations of the second group.  
For example, as can be seen above in annotated Figure 5, the storage location (16) of the second group that is disposed to the right and the storage location (16) of the first group which is below disposed said storage location (16) of the second group are separated by 90°.  Noting this, since the rotating installation (4) is a circular element, a 90° sector of said rotating installation (4) extends, with respect to the circumferential direction of the rotating installation (4), between the storage location (16) of the second group that is disposed to the right and the storage location (16) of the first group which is below disposed said storage location (16) of the second group.  (It is noted that claim 21 doesn’t set forth any boundaries as to how or in what way that the claimed rotating installation of claim 21 is to be “arranged between” the claimed storage locations of the first group and the storage locations of the second group).

Claim 22 & 36:  As can be seen between Figures 4 and 5, the rotating installation (4) is supported by the shelf-type rack (1).  Furthermore, the rotating installation (4) is arranged in a storage unit (3), which is a shelf compartment of the shelf-type rack (1).  

Claim 23:  First, it is noted that Figure 4 of Haselbock shows the at least one supply path as having two supply path tool guides (17).  Figure 4 also shows a vertically extending axis (28) extending through the middle of the two supply path tool guides (17).  Noting this, with respect to the upper one of the two supply path tool guide (17), the channel thereof constitutes a first guiding section.  Similarly, with respect to the lower one of the two supply path tool guides (17), the channel thereof constitutes a second guiding section.
Next, it is advised that the intermediate store (7) of the at least one supply path is able to be vertically displaced along the vertically extending axis (28).  As a result, with respect to the vertical direction, the intermediate store (7) is able to be moved to an elevation at which the rotating installation (4) is “arranged between” the first and second guiding sections.  That is to say that the intermediate store (7) is able to be moved to an elevation, for example, at which the rotating installation (4) is disposed lower than the first tool guiding section but higher than the second guiding section.  Furthermore, it is advised that a given bending tool (2) is able to be linearly moved out of and into the bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock along the second guiding section.  
Next, Examiner iterates that the modified bending tool storage device comprise the second transfer device (9), by means of which a given bending tool (2), e.g. an upper bending tool (2), can be moved along, for example, the supply path tool guide (17) (which again corresponds to the upper one of the two supply path tool guides (17) shown in Figure 4).  Noting this, please be advised that it by means of the first transfer device (9) that a given bending tool (2), e.g. a lower bending tool (2), can be moved along, for example, the lower one of the two supply path tool guides (17) shown in Figure 4 of Haselbock.  Noting this, due to the aforementioned ability to vertically displace the intermediate store (7), the second transfer device (9) is capable of being used with each of the two supply path tool guides (17) of the at least one supply path.  As a result, at least the shuttle (22) of the second transfer device (9), when in a retracted position, is able to be arranged within the first guiding section of the upper one of the two supply path tool guides (17) of the at least one supply path.  Furthermore, the second transfer device (9) is capable of moving a given bending tool (2) out of and into the modified bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock along the second guiding section of the lower one of the two supply path tool guides (17) of the at least one supply path.   

Claim 24:  As can be seen within Figure 4, the storage locations (16) are arranged in at least two planes.  Please note that a first of the at least two planes has a respective shelf compartment in the form of a given storage unit (3), while a second of the at least two planes has a respective shelf compartment in the form of another given storage unit (3).  Since each storage unit (3, 3) has a plurality of storage locations, e.g. storage locations 16, it follows that the plurality of storage locations (16) “are arranged in at least two planes.”  Please also note that both the first and second of the at least two planes has a respective rotating installation (4).  Depending on which of the at least two planes that one looks at, there are some storage locations disposed above and/or below the rotating installation (4) of that plane.  Regarding the bottommost plane, there are storage locations, e.g. storage locations 16, disposed above the rotating installation (4) of the bottommost plane.  This is because there are storage locations (16), for example, in the inner tool storage (6) of the plane that is disposed second to the bottom.

Claim 25:  As shown in annotated Figure 4 of Haselbock (next page), the right-hand boundary of the shelf-type rack (1) from the perspective of Figure 1 separates a first side of the rack (1) from an opposing side of the rack (1).  

    PNG
    media_image15.png
    833
    1111
    media_image15.png
    Greyscale


Regarding the first transfer device (9), when retracted, it is arranged on the first side of the shelf-type rack (1).  As to the at least one supply path, said at least one supply path is arranged on the side of the rack (1) which opposes the first side.  Lastly, with respect to the rotating installation (4), it forms a passage between the opposing sides of the rack (1).  

Claim 26:  With regards to the first transfer device (9), it comprises a drive in the form of a tension and/or pressure transmission means (23).  As to the rotating installation (4), it is disclosed as being able to be rotated individually [EPO Machine Translation, paragraph 0025] by its own rotary drive (19) [EPO Machine Translation, paragraph 0073].  Please be advised that the drives of the first transfer device (9) and the rotating installation (4) are controlled by a controller (24) [EPO Machine Translation, paragraph 0073].  
	Next, Examiner reiterates that the modified bending tool storage device of Haselbock comprise a second transfer device (9), and as was advised within the rejection of claim 1, said 
second transfer devices (9) is embodied like the transfer device (9) shown in Figure 6 of Haselbock.  Since the second transfer device (9) is embodied like the transfer device (9) that is shown in Figure 6 of Haselbock, said second transfer device (9) comprises a drive in the form of a tension and/or pressure transmission means (23) that is controlled by the controller (24) [EPO Machine Translation, paragraph 0073].          

Claim 30:  As can be seen within Figure 4, the rack (1) is and of itself a shelf-type rack (1).  

Claim 31:  As can be seen below in annotated Figure 5 of Haselbock (next page), the at least one tool guide (14) is disposed in a first rotational position (the first rotational position being denoted by the “1” in the above annotated figure) in which the at least one tool guide (14) is in “aligned orientation with the at least one supply path.”
Moreover, when the rotating installation (4) is rotated 180° into a second rotational position (the second rotational position being denoted by the “2” in the below annotated figure), the at least one tool guide (14) points towards the transfer point.  (Please note that the transfer point is denoted by “X” in the below annotated figure).  
As a result of the rotational angle between the first rotational position and the second rotational position being 180°, “the rotational angle between the first rotational position and the second rotational position preferably amounts to at least 60°.

    PNG
    media_image7.png
    548
    1043
    media_image7.png
    Greyscale

                                                                                                                                                                           
Claim 33:  The rotation axis (18) of the rotating installation (4) is vertical rotation axis (18).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haselbock (WIPO Publication No. 2017004648 A1) in view of Tsuchiya (Great Britain Publication No. GB 2282803 A).  
Please note that Tsuchiya was cited on the PTO-892 mailed on 3/31/2022.
Claim 15:  Haselbock does not provide disclosure on the tool guide of the tool holder of the first transfer device (9) being “pivotable about a pivot axis, which extends parallel to the rotation axis [18] of the rotating installation [4].”
	Figures 3 and 4 of Tsuchiya though, show a storage device and a first transfer device (32) that is disposed at the center of the storage device.  Please note that the first transfer device (32) is pivotable about a vertical pivot axis (O) along double-pointed arrow R [page 8, lines 24-25], since the first transfer device (32) is connected to a pivotable shaft (31). With this configuration, the first transfer device (32) is able to pivot between each of the storage locations (27, 28) in a given rack-row (25).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have to mounted the first transfer device (9) of Haselbock to the pivotable shaft (31) of Tsuchiya, so as to provide the first transfer device (9) with the advantage of being able to pivot between each the plurality of storage locations (6) of at least the inner tool storage (6), thereby enabling time to be saved, as the first transfer device (9) can pivot itself and the tool guide thereof toward a given one of the storage locations (6) whilst the given one of storage locations (6) is simultaneously being rotated by the inner tool storage (6) toward the first transfer device (9) and the tool guide thereof.  In making this modification, the first transfer device (9), including the tool guide and tool holder thereof, are pivotable about a vertical pivot axis (O), which extends parallel to the vertically-extending rotation (18) axis of the rotating installation (4), by an angle of 360°.  

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive.
With respect to claim 1 and Haselbock, Applicant argues the following:  
The Examiner has taken the position that the first transfer device of Applicant's amended claim 1 corresponds to "Transfereinrichtung (9)" of Haselbock. With respect to claim 17 (which has been incorporated into amended claim 1), the Examiner refers to Figs. 4 and 7 of Haselbock and takes the position at page 32 of the Office Action that "it would have been obvious to one having ordinary skill in the art ... to have provided the bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock with a second transfer device (9), in accordance with the disclosure of the bending tool storage device embodiment of Figure 7 of Haselbock,...". 
It is respectfully submitted that the Examiner's position is unfounded. 

As shown in Fig. 7 of Haselbock one of the "Transfereinrichtung (9)" is provided for moving the upper bending tools and the other "Transfereinrichtung (9)" is used for moving the lower bending tools. 

Applicant's amended claim 1, however, specifies that the first transfer device transfers bending tools between the storage locations and a transfer point and that the rotating installation for orienting the bending tools is between the transfer point and the supply path. 

Claim 17 (which has been incorporated into amended claim 1) states that the storage device (1) comprises at least one second transfer device (20) by means of which a bending tool (2) can be moved along the tool guide (11) of the supply path (10). In other words, there is a transport of the bending tool in three steps: 
1) Transfer of bending tools between the storage locations and the transfer point  (first transfer device) 
2) Rotating the bending tools (rotating installation) 
3) Moving the bending tools along the tool guide of the supply path (second transfer device) 

The transfer point (6) has an important meaning (transfer location), because it defines the transfer (or handover) of the bending tools from the first transfer device.

When looking to Fig. 7 of Haselbock, we find two separate, self-contained supplying paths (upper path for the upper bending tools and lower path for the lower bending tools). It is respectfully submitted, however, that there is no transfer of upper bending tools (of the upper path) to the lower path and vice versa. 

In other words, there exists no transfer point in the sense of Applicant's amended claim 1. Rather, in the interpretation of the Examiner, there are two separate transfer points in Haselbock, but not a common transfer point in the context of Applicant's amended claim 1.
For this reason, Haselbock does not disclose a second transfer device by means of which a bending tool can be moved along the tool guide of the supply path. There is no basis for assuming a transfer of upper tools to the lower supply path and vice versa. In fact, such transfer would be impossible and, it is respectfully submitted, represents a strong argument that the storage device of Applicant's amended claim 1 would not have been obvious. 

The above difference becomes even more clear from the feature of claim 2 which has been incorporated into amended claim 1: said at least one tool guide (9) being in aligned orientation with the at least one supply path (10) in a first rotational position and pointing towards the transfer point (6) [i.e. towards the same transfer point] in a second rotational position. 

According to the Applicant's bending tool storage device set forth in amended claim 1, the bending tools are transferred from the transfer point (to which they have been transferred by means of the first transfer device) via the rotating installation to the supply path (along which they are transferred by means of the second transfer device). 

In other words, Applicant's bending tool storage device as set forth in amended claim 1 provides a transfer of bending tools in at least three stages which enables transfer of bending tools from storage locations oriented differently with regard to the supply path and, at the same time, providing a space saving design of the storage device. 

It is respectfully submitted that such a solution is nowhere disclosed or suggested by Haselbock and therefore would not have been obvious for one having ordinary skill in the art. As discussed at page 2, fourth paragraph, of Applicant's disclosure: 

The first transfer device can in particular be designed such that it can collect bending tools stored in several planes of the storage device. At the transfer point, the bending tools are passed from the first transfer device to the rotating installation either directly or via an attachment point (this can for example be carried out by means of a manipulator of the first transfer device) or to an intermediate connection via which the bending tool consequently reaches the rotating installation. 

Similarly, in the first rotational position of the tool guide (9) a bending tool may be transferred from the rotating installation to the tool guide (11) of the supply path (10).

It is clear, that in Haselbock there is no transfer point or transfer means to transfer upper bending tools to the lower supply path or lower bending tools to the upper supply path.

The remaining reference to Tsuchiya cited with respect to claim 15 has been considered but is believed to be no more relevant. There is no disclosure or suggestion that would have led one skilled in the art to modify Haselbock to achieve a bending tool storage device having the structure set forth in Applicant's amended claim 1 or the benefits achieved by such structure. 

Accordingly, it is respectfully submitted that claim 1 as amended, together with claims 2-5, 9-26, 30-31, and 33-36 which depend directly or indirectly thereon, are patentable over the cited references. 

Withdrawn claims 6-8 and 27-29 depend directly or indirectly on amended claim 1. Accordingly, it is respectfully submitted that these claims should be rejoined and allowed along with amended claim 1 as well. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a common transfer point” and “the bending tools are transferred from the transfer point (to which they have been transferred by means of the first transfer device) via the rotating installation to the supply path” and “The first transfer device can in particular be designed such that it can collect bending tools stored in several planes of the storage device”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
First, please be advised that while “a transfer point (6)” is set forth in claim 1, at no point within claim 1 is “a common transfer point” set forth by Applicant. 
Second, Applicant never goes as far as to claim the rotating installation transfers the bending tools from the transfer point (to which they have been transferred by means of the first transfer device) to the supply path.  Rather, Applicant only goes as far to claim that the rotating installation is for “orienting the bending tools.”
Third, the first transfer device of claim 1 is not set forth such that it is required to be designed to collect bending tools stored in several plans of the storage device.  Claim 1 merely requires that the claimed at least one first transfer device transfer “bending tools between the plurality of storage locations and a transfer point.”  
Next, in arguing what Applicant perceives as differences between claim 1 and Haselbock, Applicant argues that the transfer of a given bending tool occurs in three steps:  1). Transfer of bending tools between the storage locations and the transfer point (first transfer device); 2). Rotating the bending tools (rotating installation); and 3). Moving the bending tools along the tool guide of the supply path (second transfer device).  Applicant then proceeds to further explain these three steps when arguing, “According to the Applicant's bending tool storage device set forth in amended claim 1, the bending tools are transferred from the transfer point (to which they have been transferred by means of the first transfer device) via the rotating installation to the supply path (along which they are transferred by means of the second transfer device).”  
Noting these arguments, it appears that Applicant is arguing that claim 1 sets forth that bending tools are transferred by the first transfer device from their respective storage locations to a transfer point, these bending tools are then transferred by the rotating installation from the transfer point to the supply path, and finally these bending tools are transferred along said supply path by the second transfer device.  Applicant though claims something much broader.  This will now be explained.
After having set forth “at least one first transfer device for transferring the bending tools between the plurality of storage locations and a transfer point” in claim 1, Applicant doesn’t actually set forth any limitation concerning “the bending tools are transferred from the transfer point (to which they have been transferred by means of the first transfer device) via the rotating installation to the supply path.”  Rather, Applicant sets forth the broader, “a rotating installation for orienting the bending tools, wherein the rotating installation comprises at least one tool guide rotatable about a rotation axis, said at least one tool guide being in aligned orientation with the at least one supply path in a first rotational position and pointing towards the transfer point in a second rotational position.”  Notice how this limitation doesn’t require, for example, the claimed rotating installation to transfer the bending tools from the transfer point and to subsequently align the bending tools in any particular manner.  
Next, regarding the limitation concerning the “at least one second transfer device,” it is unclear to Examiner as to what Applicant is arguing with respect to Haselbock and “there is no transfer of upper bending tools (of the upper path) to the lower path and vice versa” and “There is no basis for assuming a transfer of upper tools to the lower supply path and vice versa.”  At no point in rejecting claim 1 has Examiner ever stated that Haselbock discloses, for example, “transfer of upper bending tools (of the upper path) to the lower path and vice versa.”  
Noting the above, Examiner will now shift discussion to Haselbock, and how Haselbock reads on each of the claimed at least one first transfer device, the claimed rotating installation, and the at least one second transfer device.  
Regarding Haselbock and the bending tool storage device for storing bending tools (2) of Figure 4, please first be advised that the shelf-type rack (1) of Figure 4 includes a plurality of storage units (3), and each storage unit (3) can be embodied as shown in Figure 5 of Haselbock.  As Figure 5 shows, the storage unit (3) shown therein has an inner tool storage (6) on which a plurality of storage locations (16) for bending tools (2) are arranged.  
Noting this, the bending tool storage device for storing bending tools (2) of Figure 4 comprises a first transfer device (9) which can be seen in at least Figure 1, 2, and 6 of Haselbock.  As required by claim 1, the first transfer device (9) provides for transferring the bending tools (2) between the plurality of storage locations (16) and a transfer point.  Note that the transfer point has been marked in annotated Figure 5 (next page).  Be advised that through rotation of the illustrated transfer magazine (5) about the vertically-extending rotation axis (18), the guides (15) of said illustrated transfer magazine (5) can be indexed to the transfer point.  Also, be advised that with respect to the perspective of Figure 4 of Haselbock, the transfer point corresponds to the lower one of the transfer magazines (5).
For the sake of clarity, please be advised that the approximate location of the transfer point has also been marked in annotated Figure 4 of Haselbock.  Annotated Figure 4 (next page) further shows therein the aforesaid supply path tool guide (17).  

    PNG
    media_image1.png
    706
    1252
    media_image1.png
    Greyscale


    PNG
    media_image6.png
    577
    853
    media_image6.png
    Greyscale

Haselbock further discloses a rotating installation, which can be seen in annotated Figure 4 of Haselbock (see above). Noting this, with respect to the direction extending horizontally from left-to-right/right-to-left in said figure, a rotating installation (4) for orienting the bending tools (2) is disposed/located (at least partially) between the at least one supply path (7) and the transfer point.  Note that the lower one of the rotating installations (4) of the plurality of storage units (3) corresponds to the “rotating installation” that was set forth in claim 1, lines 13-14.  For Applicant’s reference, the lower one of the rotating installations (4) was pointed out on the previous page in annotated Figure 4.  Thus, as required by claim 1, Haselbock reads on, “the bending and storage device comprises, between the transfer point and the at least one supply path [7], a rotating installation [4] for orienting the bending tools [2].”  
As can be seen in Figure 5 of Haselbock, the rotating installation (4), which is rotatable about the vertically-extending rotation axis (18), comprises a plurality of tool guides (14).  Figure 5 of Haselbock has been annotated and provided below.  In annotating the figure, one of the plurality of tools guides (14) has been circled, and the one of the plurality of tool guides (14) corresponds to the “at least one tool guide” set forth in line 16 of claim 1.  Please be advised that the one of the plurality of tool guides (14) will hereinafter be referred to by the Examiner as “the at least one tool guide (14).”  

    PNG
    media_image7.png
    548
    1043
    media_image7.png
    Greyscale

As can be seen above in annotated Figure 5 of Haselbock, the at least one tool guide (14) is disposed in a first rotational position (the first rotational position being denoted by the “1” in the above annotated figure) in which the at least one tool guide (14) is in “aligned orientation with the at least one supply path”.  The at least one tool guide (14) is in “aligned orientation with the at least one supply path” (as broadly claimed), because the at least one tool guide (14) is oriented so as to extend parallel to and in the same direction as the supply path tool guide (17) that the at least one supply path is in the form of.  
Moreover, when the rotating installation (4) is rotated 180° into a second rotational position (the second rotational position being denoted by the “2” in the above annotated figure), the at least one tool guide (14) points towards the transfer point.
Thus, as required by claim 1, Haselbock provides disclosure upon, “wherein the rotating installation [4] comprises at least one tool guide [14] rotatable about a rotation axis [18], said at least one tool guide [14] being in aligned orientation with the at least one supply path [7] in a first rotational position and pointing towards the transfer point in a second rotational position.”
Haselbock though, doesn’t disclose the bending tool storage device for storing bending tools (2) of Figure 4 as having “at least one second transfer device by means of which a given bending tool can be moved along the supply path tool guide.”  Noting this, Examiner reiterates that as Figure 4 of Haselbock shows, the shelf-type rack (1) has a plurality of storage units (3) that are vertically separated.  As was advised above, each storage unit (3) can be embodied as shown in Figure 5.  As such, each of the vertically-separated plurality of storage units (3) has a respective inner tool storage (6), transfer magazine (5), and rotating installation (4).  Also, as was stated above, the bending tool storage device for storing bending tools (2) of Figure 4 comprises the first transfer device (9), which can be seen in at least Figure 1, 2, and 6.  
The bending tool storage device embodiment of Figure 7 of Haselbock; however, shows two vertically-separated storage units (3), each of which having a transfer magazine (5) and a rotating installation (4).  Please note that each of the two vertically-separated storage units (3) is also shown as having a respective transfer device (9).  Thus, the bending tool storage device embodiment of Figure 7 of Haselbock has first (9) and second transfer devices (9).  (It is noted that the first (9) and second transfer devices (9) are embodied like the transfer device (9) shown in Figure 6 of Haselbock).  Due to this configuration, upper and lower bending tools (2) can simultaneously be sent by the first transfer device (9) and the second transfer device (9) to the vertically-separated rotating installations (4), for example.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bending tool storage device for storing bending tools (2) of Figure 4 of Haselbock with a second transfer device (9), in accordance with the disclosure of the bending tool storage device embodiment of Figure 7 of Haselbock, so as to enable (in the vertically-separated plurality of storage units (3) of the bending tool storage device for storing bending tools (2) of Figure 4) the simultaneous sending of upper and lower bending tools (2) to the bending press (20).  In making this modification, Haselbock’s bending tool storage device for storing bending tools (2) of Figure 4 comprises each of first (9) and second transfer devices (9), each of which is embodied like the transfer device (9) shown in Figure 6 of Haselbock.  
Based on the foregoing, the modified bending tool storage device comprise a second transfer device (9), by means of which a given bending tool (2), e.g. an upper bending tool (2), can be moved along, for example, the supply path tool guide (17) (which again corresponds to the upper one of the two supply path tool guides (17) shown in Figure 4).  Noting this, please be advised that it by means of the first transfer device (9) that a given bending tool (2), e.g. a lower bending tool (2), can be moved along, for example, the lower one of the two supply path tool guides (17) shown in Figure 4 of Haselbock.
Thus, as required by claim 1, Haselbock provides disclosure on the modified bending tool storage device further comprising “at least one second transfer device [9] by means of which a given bending tool [2] of the bending tools [2] can be moved along the supply path.”
	Since Haselbock reads on each of the claimed at least one first transfer device, the claimed rotating installation, and the at least one second transfer device, Applicant’s argument is not found to be persuasive.

With respect to claim 32 and Haselbock, Applicant argues the following:
New claim 32 contains features of original claims 1, 2, 9, and 10. New claim 32 specifies that:

the rotating installation (7) comprises at least three tool guides (9) rotatable about a rotation axis (8), each of said at least three tool guides (9) being in aligned orientation with the at least one supply path (10) in a first rotational position and pointing towards the transfer point (6) in a second rotational position. 

In addition, new claim 32 specifies that: 

the at least three tool guides (9) of the rotating installation (7) comprise a 
distance (A) from the rotation axis (8) at the position at which the at least three 
tool guides are closest to the rotation axis (8). 
 
New claim 32 also specifies that: 
the at least three tool guides (9) of the rotating installation (7) extend along the sides of an equilateral polygon. 

It is respectfully submitted that these features are nowhere disclosed or suggested in the prior art. 

First of all, it is respectfully submitted that the interpretation of the Examiner for claim 10 (page 22 of the office action) is unfounded. It appears that the position arbitrarily assumes a 'virtual' rectangle or a rectangle formed by a single tool guide. 

Nevertheless, Applicant's new claim 32 specifies that the at least three tool 
guides (9) of the rotating installation extend along the sides of an equilateral polygon, thereby obviating the Examiner's position. In this context, the Examiner states at page 22 of the March 31, 2022 Office Action that "the claimed polygon is not actually required to be any of equilateral polygon, a square, or an equilateral triangle". 

It becomes clear, e.g., from Fig. 4 and Fig. 8 of Applicant's disclosure, that the guides of Haselbock are differently arranged and have nothing to do with Applicant's guide arrangement as set forth in new claim 32. 

Accordingly, it is respectfully submitted that new claim 32 is patentable over the prior art as well. 

Applicant’s argument has been considered but is not persuasive.  
First, in contrast to Applicant’s arguments, Haselbock does indeed provide disclosure upon the “at least three tool guides of the rotating installation comprise a distance from the rotation axis at which the at least three tool guides are closet to the rotation axis.”  This is evident in annotated Figure 5 of Haselbock, which is provided on the following page.  
Please be advised that in annotated Figure 5, a distance (A) has been shown to extend between the rotation axis (18) and three of the at least three tool guides (14) of the rotating installation (4).  Please also be advised that the distance (A) extends between the most radially inward portion of each of the three of the at least three tool guides (14) with respect to the rotation axis (18).  Note that because the rotating installation (4) is ring-shaped and because the rotation axis (18) is aligned with the center of the ring-shaped rotating installation (4), the most radially inward portion of each of the three of the at least three tool guides (14) with respect to the rotation axis (18) is always positioned closest to the rotation axis (18).  Since the distance (A) extends between the most radially inward portion of each of the three of the at least three tool guides (14) with respect to the rotation axis (18), and because the most radially inward portion of each of the three of the at least three tool guides (14) is always positioned closest to the rotation axis (18), the three of the at least three tool guides (14) of Haselbock do indeed comprise a distance (A) from the rotation axis (18) at which the three of the at least three tool guides (18) are closet to the rotation axis (18).  Thus, Applicant’s argument is not persuasive.  

    PNG
    media_image4.png
    664
    998
    media_image4.png
    Greyscale



Second, in contrast to Applicant’s arguments, Haselbock does indeed disclose “the rotating installation comprises at least three tool guides rotatable about a rotation axis, each of said at least three tool guides being in aligned orientation with the at least one supply path in a first rotational position and pointing towards the transfer point in a second rotational position.”  This is evident in annotated Figure 5 of Haselbock, which is provided on the next page.  
As can be seen in Figure 5 of Haselbock, the rotating installation (4), which is rotatable about the vertically-extending rotation axis (18), comprises at least three tool guides (14).  Figure 5 has been annotated and provided below.  In annotating the figure, note that the three of the at least three tools guides (14) have been circled.  Furthermore, in annotating the figure, first and second rotational positions have been denoted.  While the first rotational position has been denoted by the “1” in the below annotated figure, the second rotational position has been denoted by the “2” in the below annotated figure.

    PNG
    media_image3.png
    646
    955
    media_image3.png
    Greyscale

As can be seen above in annotated Figure 5 of Haselbock, when any of the three of the at least three tools guides (14) is disposed in the first rotational position (the first rotational position being denoted by the “1” in the above annotated figure), that particular tool guide (14) is in “aligned orientation with the at least one supply path”.  That particular tool guide (14) is in “aligned orientation with the at least one supply path” (as broadly claimed), because it (14) is oriented so as to extend parallel to and in the same direction as the supply path tool guide (17) that the at least one supply path is in the form of.  
As can also be seen above in annotated Figure 5, when the rotating installation (4) is rotated/oriented such that any of the three of the at least three tools guides (14) is disposed in the second rotational position (the second rotational position being denoted by the “2” in the above annotated figure), that particular tool guide (14) points towards the transfer point.  Thus, Applicant’s argument concerning the at least three tool guides and the first rotation position and the second rotational position is not persuasive.  
Next, Applicant’s argument concerning “the at least three tool guides of the rotating installation extend along the sides of an equilateral polygon,” will be addressed.  As can be seen on the following page in annotated Figure 5, a square is able to be inscribed within the inner tool storage (6).  Noting this, the three of the at least three tool guides (14) of the rotating installation (4) extend “along”/beside/next to the sides of the square, which is an equilateral polygon.  Alternatively, an equilateral triangle rather than aforedescribed square is able to be inscribed within the within the inner tool storage (6).  In this scenario, the three of the at least three tool guides (14) of the rotating installation (4) would extend “along”/beside/next to the sides of the equilateral triangle, which is an equilateral polygon.  
Please be advised that “extend along the sides of an equilateral polygon” doesn’t require the three of the at least three tool guides (14) to be aligned so as to form an equilateral polygon, for example.  Please also be advised that Applicant doesn’t restrict as to how the equilateral polygon is to be embodied.  Applicant doesn’t specify, for example, as to whether the claimed equilateral polygon is a tangible element or if it is a virtual element.  Also, by setting forth, “extend along,” all that is required is for the three of the at least three tool guides (14) to be disposed beside/next to the equilateral polygon.  
Since the three of the at least three tool guides (14) are disposed beside/next to an equilateral polygon (square) in the below figure, the corresponding limitation of claim 32 is met, and Applicant’s argument is not persuasive.

    PNG
    media_image5.png
    951
    797
    media_image5.png
    Greyscale

Lastly, please be advised that Applicant’s argument concerning Examiner’s previous interpretation of claim 10 is moot, as neither amended claim 10 nor new claim 32 recite the previously set forth, “preferably” language (preferably equilateral polygon, preferably an equilateral triangle or a square).  Rather, Applicant is now utilizing claim language that is not viewed to be vague and indefinite, noting that Applicant is claiming, “the at least three tool guides of the rotating installation extend along the sides of an equilateral polygon” (claim 32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722